Citation Nr: 1213291	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-25 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for low back disability characterized as L5-S1 disc herniation with radiculopathy.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from March 2001 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO denied service connection for L5-S1 disc herniation with radiculopathy, claimed as low back disability.  In October 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2009.  

In August 2010, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.

In September 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include scheduling the Veteran for a more contemporaneous VA examination, and adjudicating the claim in light of the additional evidence received.  After completing the requested development, the AMC continued to deny the claim (as reflected in a February 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran had in-service back pain, then characterized as coccydynia, for which service connection has been awarded.

3.  The most persuasive medical opinion to address the question of whether there exists a medical nexus between the Veteran's military service, to include back pain/coccydynia diagnosed therein, and later diagnosed L5-S1 disc herniation with radiculopathy weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, characterized as L5-S1 disc herniation with radiculopathy, are not met. 38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a January 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the January 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and reports of February 2006, July 2007, October 2010 and January 2012 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

As will be discussed below, the service connection claim is being denied because the probative evidence on the question of a nexus between the claimed low back disability and military service weighs against the claim.  The Board acknowledges that the Veteran submitted a September 2011 private facility MRI report that reflects L5/S1 degenerated bulging annulus with central and left herniated disc.  This MRI report has not been initially considered by the RO and the Veteran has not submitted a waiver of initial RO consideration of this evidence.  However, this additional evidence simply shows L5-S1 disc herniation which has already been established by the record.  As this MRI report did not address etiology of the current low back disability-the very matter on which this case turns-this record is not pertinent and a remand for initial RO consideration would impose unnecessary additional burdens on adjudication resources, with no benefit flowing to the Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through notice of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's service treatment records reflect that the Veteran suffered from tailbone and lower back pain during service.  A March 2005 service treatment record reflects that the Veteran was putting beds together for soldiers when he "aggravated his back."  Service connection was ultimately awarded for chronic coccydynia.  

On VA examination in February 2006, the Veteran reported a history of chronic low back pain that he thought was just related to his pilonidal cyst.  However, since the excision of his pilonidal cyst, he has had persistent, variable back pain, described as ranging from an aching pain to a sharp, stabbing pain.  He also reported that, after service, he briefly worked as a lube boy before he was placed on medical disability for his low back pain and coccydynia.

On examination, he had full range of motion; the only noted complaints of discomfort were with right and left lateral extension.  There was no swelling, effusion, tenderness or muscle spasm.  Relevant diagnosis was chronic low back pain.  

February 2006 VA lumbar spine x-ray results showed not active disease.  The lordotic curve was maintained; the vertebral bodies were intact with no fracture; and, the disc spaces appeared normal at all levels.

A November 2006 private MRI report revealed a large central and left paracentral extruded L5/S1 intervertebral disc compressing the thecal sac and its contents abutting the left S1 nerve root.

A December 2006 private treatment record reflects the Veteran's complaints of intermittent to constant, low back pain.  He also complained of anterior leg pain in the quadriceps region that increased with standing.  He denied complaints of tingling and numbness sensation into his lower extremities and difficulty with bowel and bladder.  The Veteran reported having a cyst removed from his coccyx in 2004 and since that time experiencing pain in the lumbopelvic region.  He stated that he had experienced more low back pain than pelvic pain since January 2005.  

On examination, the examiner noted that the Veteran had signs and symptoms consistent with and HNP at L5-S1.  The Veteran was shifted laterally to the left.  The examiner concluded that the Veteran would benefit from a physical therapy treatment program geared towards decreasing pain, managing inflammation and improving mechanics to the low back pain.  

The Veteran was afforded another VA examination in July 2007.  The examiner noted the service treatment records documenting a history of coccydynia.  The examiner noted that treatment records from the Veteran's orthopedists reflected that the Veteran's pain became more intense and shot down the left leg and occasionally down the right side with numbness and tingling.  The Veteran then complained that he began experiencing significant low back pain with constant radicular symptoms into the legs, bilaterally in November 2006.  The Veteran also reported that he worked in distribution for Wal-Mart and that his job required repetitive lifting and bending.

The examiner opined that it was not at least as likely as not that there was a nexus between the Veteran's large left paracentral extruded disc at L5-S1, which caused radicular leg symptoms and his service-connected chronic coccydynia.  The examiner's rationale was based upon the current findings, history, physical examination and medical knowledge.  To that end, the examiner observed that the Medical Board's CT scan of the lumbar spine did not comment on any type of herniation and the Veteran only began experiencing constant radicular symptoms in November 2006.

Private treatment records dated from November 2007 to February 2008 document the Veteran's treatment for low back pain.  Examination showed mild lumbar paraspinal spasm and tenderness.  November 2007 MRI results showed a left hemilaminectomy had been performed at the L5-S1 level with no disc herniation, stenosis or canal compromise.  The diagnosis was lower back and lower extremity pain.

A July 2008 VA treatment record reflects the Veteran's complaints of continued chronic lower back pain; however, he had experienced some improvement in his low back pain since his microdiskectomy surgery for the herniated disc in January 2007.  On examination, the relevant diagnosis was chronic low back pain syndrome, status post microdiskectomy for herniated lumbar disc (January 2007).

An October 2009 VA treatment documents the Veteran's history of chronic low back pain.  The Veteran then reported that he did not recall any specific injury to his back but he did recall that his back began to bother him while he was in service.  The Veteran stated that he was diagnosed with chronic coccydynia and medically discharged; he later underwent microdiskectomy at L5-S1 in January 2007.  He complained of intermittent back pain.

On examination, the Veteran ambulated independently without assistive devices.  No overt pain behaviors were noted.  There was diffuse tenderness in the lower lumbar region and surgical scar on the back; however, there were no muscle spasms noted.  Truncal range of motion was limited in extension and side bending planes.  Root tension signs were negative and neurologic examination was normal.  The diagnosis was chronic low back pain secondary to herniated disc at L5-S1 level.

Pursuant to the Board's remand, the Veteran was afforded another VA examination in October 2010.  The examiner noted that the service treatment records were reviewed and showed the Veteran had lower back pain as well as coccydynia in service.  After being discharged from service, the Veteran was diagnosed with a herniated disc at L5-S1 and was status post microdiskectomy of the lower back.  The Veteran did not have radicular pain.  The Veteran complained of "achiness" in the back, particularly in the early morning.

On examination he had limitation in range of motion; however, he did not have additional loss of range of motion due to pain, fatigue, weakness or incoordination and there was no instability of the lumbar spine region.  Neurologic examination was unremarkable; his gait was stable and non-antalgic; and, there were no incapacitating episodes in the past year.

The diagnosis was L5-S1 herniated disc, status post microdiskectomy, with no radicular pain.  The examiner opined that it was at least as likely as not that the lower back pain/coccydynia was a manifestation of this herniated disc at L5-S1.  The examiner explained that often the L5-S1 disc could refer into the sacrum.  The examiner believed that the diagnosis of coccydynia should actually be herniated disc in the L5-S1.

The Veteran was afforded another VA examination in January 2012.  The examiner indicated that the claims file had been reviewed.  The examiner opined that the back condition with L5-S1 HNP status post microdiskectomy, without radicular symptoms was not related to the service complaints of chronic sacral pain.  The examiner's rationale was that it was at least as likely as not that the HNP at the L5-S1 level was related to the post service job.  To that end, the examiner explained that the Veteran had pilonidal cyst surgery in service; he continued to complain of chronic sacral pain considered due to coccydynia; he had an unremarkable MRI of the Pelvis in February 2005; he worked in a Wal-Mart distribution store after service; he began to complain of persistent severe low back pain, the diagnosis of which was severe low back pain without radicular symptoms; he failed a medical regimen of medications and muscle relaxants; a L5-S1 HNP status post microdiskectomy was performed January 2007; and, he reported mild exertional low back pain without evidence of neurological compromise on VA examination in October 2010.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for low back disability characterized as L5-S1 disc herniation with radiculopathy is not warranted.

The record clearly reflects that the Veteran had in-service back pain, then diagnosed as coccydynia, for which service connection was awarded.  He now claims that his current low back disability had its onset during service.  The record reflects conflicting medical opinions on the question of the etiology of the Veteran's  L5-S1 disc herniation with radiculopathy.

As noted, the October 2010 VA examiner opined that it was at least as likely as not that the lower back pain/coccydynia was a manifestation of the herniated disc at L5-S1, explaining that often the L5-S1 disc could refer into the sacrum.  Thus, the examiner concluded that the diagnosis of coccydynia should actually be herniated disc at L5-S1.

By contrast, the January 2012 VA examiner opined that the back disability was not related to the service complaints of chronic sacral pain; rather, the examiner opined that it was at least as likely as not that the current back disability (HNP at the L5-S1) was related to the Veteran's post service job (working in the Wal-Mart distribution center).  The examiner explained that the Veteran had pilonidal cyst surgery in service; he continued to complain of chronic sacral pain considered due to coccydynia; he had an unremarkable MRI of the Pelvis in February 2005; he worked in a Wal-Mart distribution store after service; he began to complain of persistent severe low back pain, the diagnosis of which was severe low back pain without radicular symptoms; he failed a medical regimen of medications and muscle relaxants; a L5-S1 HNP status post microdiskectomy was performed January 2007; and, he reported mild exertional low back pain without evidence of neurological compromise on VA examination in October 2010.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the January 2012 VA examiner's opinion is more probative than the opinion offered by the examiner in October 2010.  In this regard, the January 2012 VA examiner's opinion is more definitive and supported by clearly-stated rationale.  To that end, the examiner explained that the current low back disability was not related to the service complaints but rather was at least as likely as not related to the post service job in the Wal-Mart distribution center where his job required repetitive lifting and bending.  By contrast, the October 2010 opinion failed to consider the Veteran's post service employment as potentially causing or contributing factor.  

This, the Board finds that the most persuasive medical opinion to address the question of whether there exists a medical nexus between the Veteran's military service, to include back pain/coccydynia diagnosed therein, and later diagnosed L5-S1 disc herniation with radiculopathy weighs against the claim.
In addition to the medical opinion evidence addressed above, the Board has considered the Veteran's own assertions as well as those advanced by his representative, on his behalf.  However, to whatever extent the such assertions are being offered to establish that there exists a medical relationship between current low back disability and service, such assertions provide no basis for allowance of the claim.  As indicated above, the matter of medical nexus upon which this claim turns is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (persuasive) opinion on such a matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for low back disability characterized as L5-S1 disc herniation with radiculopathy must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for low back disability characterized as L5-S1 disc herniation with radiculopathy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


